ACCEPTED
                                                                                           01-15-00223-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     7/13/2015 10:55:26 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                                 NO. 01-15-00223-CV

                                       In The                            FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                             First Court of Appeals               7/13/2015 10:55:26 PM
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk
Kelly Gavin
                                            §
                    Appellant,              §
V.                                          §
                                            §
Pamela S. Froeschner and                    §
Robert S. Evans                             §
                                            §
                    Appellees.              §

            First Motion to Extend Time for Filing of
                    Appellees’ Opening Brief

To The Honorable First Court of Appeals:

      Counsel for appellees Pamela S. Froeschner and Robert S. Evans moves for

an order of the Court granting an extension of 23 days for the filing of appellees’

brief, or until Wednesday, July 15, 2015.

1.    This is an appeal from a summary judgment. Judgment was entered on

February 5, 2015. CR 108.

2.    Appellant Gavin gave notice of appeal on March 6. CR 109-10.

3.    Appellant’s brief was due on May 14. After an unopposed motion to extend

was filed, the brief was filed on May 21, making appellees’ brief due on June 22.
4.    This is the first request for an extension from appellees.

5.    During the time appellees had to prepare their brief, their counsel was

working to prepare cross-appellants’ brief and separate appellees’ brief in Case no.

14-15-00514-CV; Kings High Ranch, L.L.C. v. Ultimate Kobe Beef, L.L.C., Allison

Mae Godwin and Bruce R. Hemmingsen. Additional time was devoted to resolving

that matter and its related matter, Case no. 14-14-01014-CV; Bill & Elizabeth Fisher

d/b/a Saranac Oaks Ranch v. Ultimate Kobe Beef, L.L.C., Champion Genetics, Inc.,

Allison Mae Godwin and Bruce R. Hemmingsen and to preparing necessary

documentation to reverse and remand both causes to the trial court for settlement.

Counsel has also been involved in preparing appellant’s brief in Case no. 15-40606;

Matthew Wiggins v. Janet Northrup, Trustee (in the Fifth Circuit Court of Appeals).

6.    The failure to file a brief within the original time provided is not the result of

intentional conduct or deliberate disregard.

7.    Accordingly, counsel for appellees Pamela S. Froeschner and Robert S.

Evans requests that the Court grant this motion for extension and permit their

opening reply brief to be filed on or before Wednesday, July 15, 2015. Movant

further requests the Court grant such other relief as would be appropriate.
                                     Respectfully submitted,

                                     Mills Shirley L.L.P.

                                     By:    /s/ George W. Vie III
                                            George W. Vie III
                                     State Bar No. 20579310
                                     2228 Mechanic Street, Suite 400
                                     Galveston, Texas 77550
                                     Tel: 713.571.4232
                                     Fax: 713.893.0695
                                     gvie@millsshirley.com

                                     Attorneys for Appellees

                       Certificate of Conference

      As required by Tex. R. App. P. 10.1(a)(5), I certify that I conferred on May
21, 2015, with the following counsel for appellant about the merits of a seven-day
extension, which was not opposed. The additional 16 days sought by this motion for
extension was not discussed with opposing counsel as shown below:

            Maurice Bresenhan, Jr.
            Zukowski Bresenhan Sinex & Petry, LLP
            1177 West Loop South, Suite 1100
            Houston, Texas 77027

      Counsel for Appellant Kelly Gavin

              □   opposes motion
              □   does not oppose motion
              □   agrees with motion
              □   would not say whether motion is opposed
              X   was not contacted after hours

                                            /s/ George W. Vie III
                                            George W. Vie III
                                  Certificate of Service

      As required by Tex. R. App. P. 6.3 and 9.5(b), (d), (e), I certify that I have
served this document on all other parties – which are listed below – on July 13,
2015, as follows:

          Maurice Bresenhan, Jr.
          Zukowski Bresenhan Sinex & Petry, LLP
          1177 West Loop South, Suite 1100
          Houston, Texas 77027

          Counsel for Appellant Kelly Gavin


          By:          □   personal delivery
                       □   mail and email
                       □   commercial delivery service
                       □   fax
                       X   electronic delivery using the efiling system


                                                     /s/ George W. Vie III
                                                     George W. Vie III

4813-3609-3221, v. 1